

March 28, 2011


Bluerock Enhanced Multifamily Trust, Inc.
16500 Northpark Drive
Southfield, MI 48705


Ladies and Gentlemen:


This letter confirms that Bluerock Real Estate, LLC (or one or more of its
subsidiaries) will provide financial support to Bluerock Enhanced Multifamily
Trust, Inc. (the Company) sufficient for it to satisfy its obligations and debt
service requirements as they come due until at least January 1, 2012, and will
satisfy, on a timely basis all liabilities and obligations of the Company that
the Company is unable to satisfy when due from the date of this letter, through
and including January 1, 2012.  In addition, Bluerock Real Estate will defer
payment of the following items:


Operating expenses of $677,000 that were incurred through 12/31/10 and approved
for payment in March 2011


Offering costs totaling $2.3 million


Acquisition fees, property and asset management fees and other cost in the
amount of $422,000 which have been accrued as of 12/31/10


Current year property and asset management fees expected to cost $367,000


Current year operating expenses that are allocated such as payroll and other
shared costs which are estimated to cost approximately $500,000


Bluerock Real Estate, LLC is in management control of the affiliates that are
lenders to the Company.  Bluerock Real Estate, LLC has the authority to extend
and will extend the notes beyond December 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 


The undersigned represent that Bluerock Real Estate, LLC (or one or more of its
subsidiaries) has the ability to provide the necessary financial support to the
Company to the extent and when deemed necessary by the Company and that there
are no restrictions on Bluerock Real Estate, LLC (or one or more of its
subsidiaries) to provide such support.


Very truly yours,


/s/ R. Ramin Kamfar
R. Ramin Kamfar
Bluerock Real Estate, LLC
Chief Executive Officer

